DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 18-20, 24-26 and 28 have been considered but are moot because the new ground of rejection are based on further embodiments of Harrebek et al (US 20210006438).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 18-20, 24-26, 28, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrebek et al (US 20210006438).
As to claim 1 Harrebek discloses a method of wireless communication performed by a user
equipment (UE) (Harrebek ¶0082- method for CLI SRS RSRP measurement and reporting), comprising: transmitting a communication that identifies a UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement; and receiving a cross-link interference (CLI) measurement configuration that is based at least in part on the UE capability-parameters (steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to CLI configurations- see ¶0051, ¶0058, and ¶0067).

As to claim 2 Harrebek discloses the method of claim 1, wherein the UE capability parameter comprises: a capability to perform a CLI RSSI measurement and wherein the CLI measurement configuration is further based at least in part on the UE capability parameter (Harrebek ¶0035- 1st and 2nd sentence; ¶0083-¶0084).

As to claim 5 Harrebek disclose the method of claim 2, wherein the UE performs the SRS RSRP measurement when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource, (Harrebek ¶0035- 1st and sentence- These types of measurements include CLI SRS-RSRP and CLI RSSI, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols ; ¶0036)

As to claim 18 Harrebek discloses a user equipment (UE) for wireless communication (Harrebek Fig.9b, ¶107, comprising: a memory (Harrebek ¶108); and one or more processors coupled to the memory (Harrebek ¶109), wherein the memory includes instructions executable by the one or more processors to cause the UE to: transmit a communication that identifies a UE capability to perform steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP;  step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).


As to claim 20 Harrebek disclose the UE of claim 18, wherein the UE perform the SRS RSRP measurement when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource(Harrebek ¶0035- 1st and sentence- These types of measurements include CLI SRS-RSRP and CLI RSSI, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols ; ¶0036) 

As to claim 24 Harrebek discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (Harrebek ¶0111, ¶0125), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user
equipment (UE), cause the one or more processors to: transmit a communication that identifies a UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement; and receive a cross-link interference (CLI) measurement configuration that is
based at least in part on the UE capability (steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).

As to claim 25 Harrebek disclose the non-transitory computer-readable medium of claim 24, wherein the communication further identifies a UE capability for a CLI received signal strength indication (RSSI) measurement (Harrebek ¶0035- 1st and last sentences- the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols configured for CLI-RSSI measurement.).

As to claim 26 Harrebek discloses the non-transitory computer-readable medium of claim 24, wherein the SRS RSRP measurement is performed when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource (Harrebek ¶0035- last sentence- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols).

As to claim 28 Harrebek discloses an apparatus for wireless communication, comprising: means for transmitting a communication that identifies a user equipment (UE) capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement, and
means for receiving a cross-link interference (CLI) measurement configuration that
is based at least in part on the UE capability (steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).

As to claim 31 Harrebek discloses the method of claim 1, wherein the communication further identifies a UE capability parameter for a CLI received signal strength indication (RSSI) measurement, and wherein the CLI measurement configuration is further based at least in part on Harrebek ¶0035- 1st sentence; ¶0077- 2nd sentence; steps 850-880 of Fig.8a-b, ¶0083-¶0084).

As to claim 33 Harrebek discloses the UE of claim 18, wherein the communication further identifies a UE capability parameter for a CLI received signal strength indication (RSSI) measurement (Harrebek ¶0035- 1st sentence; ¶0077- 2nd sentence; steps 850-880 of Fig.8a-b, ¶0083-¶0084).

As to claim 19 Harrebek disclose The UE of claim 33, wherein the UE capability parameters comprises; a capability to perform the CLI RSSI measurement, and wherein the CLI measurement configuration is further based at least in part on the UE capability parameter (Harrebek ¶0035- 1st sentence; ¶0077- 2nd sentence; steps 850-880 of Fig.8a-b, ¶0083-¶0084).

Claims 3, 6, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Jin et al (US 20190229781).

As to claim 3 Harrebek discloses the method of claim 2, however silent wherein the capability to perform the SRS RSRP measurement is indicated in the communication by a first bit; and wherein the capability to perform the CLI RSSI measurement is indicated in the communication by a particular bit. However, in an analogous art Jin remedies this deficiency: (Jin ¶0019-capability information can be indicated by using a bit Jin¶0097- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence)

As to claim 6 Harrebek discloses the method of claim 2, however silent wherein the SRS RSRP measurement is performed when the downlink a  channel of a serving cell is frequency division multiplexed with the CLI measurement resource  and is indicated in the communication by a first bit; and wherein the CLI RSSI measurement is performed when the downlink channel of the serving cell is frequency division multiplexed with the CLI measurement resource is indicated in the communication by a second bit. However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence)

As to claim 32 Harrebek discloses the method of claim 1, however silent wherein the capability to perform the CLI RSSI measurement is indicated in the communication by a particular bit. However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence)
 
As to claim 34 Harrebek discloses the UE of claim 19, wherein the capability to perform the CLI RSSI measurement is indicated in a particular bit of the communication.  However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence).
s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Hwang et al (US 20210021355).

As to claim 4 Harrebek discloses the method of claim 1, however silent wherein the UE capability is associated with a UE capability to perform gapless CLI measurements; However, in an analogous art Huang remedies this deficiency (Hwang ¶0079- The "measGapConfig" is used to configure or cancel a measurement gap. The MG is a period for cell identification and RSRP measurement) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that pf Huang for the purpose of determining periods of RSRP measurements (Hwang ¶0079).

As to claim 11 Harrebek disclose the method of claim 1, wherein the communication further identifies a UE capability indicating: a quantity of resources that are supported for CLI measurement reporting (Harrebek ¶0082- 1st sentence; Fig.8b, ¶0087- 1st sentence; ¶0090). Harrebek however is silent where channel state information reference signal (CSI-RS) measurement reporting and synchronization signal block measurement reporting in a same slot across all serving cells associated with the UE. However, in an analogous art Hwang remedies this deficiency: However, in an analogous art Hwang remedies this deficiency: (Hwang ¶0093- last sentence Fig.6, ¶0124). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Huang for the purpose of performing cell detection and measurement (Hwang ¶0124).

Claims 12, 13, 14, 15, 16, 21, 22, 23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Oh et al (US 20210022015).

As to claim 12 Harrebek discloses the method of claim 1, however silent wherein the UE capability: indicating a quantity of resources that are supported for CLI measurement resources in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx ) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 13 Harrebek discloses the method of claim 1, however silent wherein UE capability comprises: a capacity capability to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 14 Harrebek discloses a method of claim 1, however silent wherein the UE comprises: a capacity capability to perform a quantity of SRS RSRP measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 15 Harrebek discloses the method of claim 31, however silent wherein the UE capability parameter includes: a capacity capability to perform a quantity of CLI RSSI measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 16 Harrebek discloses the method of claim 31, however silent wherein the UE capability parameter includes: a capacity capability to perform a quantity of CLI RSSI measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 21 Harrebek discloses the UE of claim 18, however silent wherein the UE capability comprises: a capability to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the (Oh ¶0197- last sentence).

As to claim 22 Harrebek discloses the UE of claim 18, however silent wherein the UE capability
comprises: a capability to perform a quantity of SRS RSRP measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 23 Harrebek discloses the UE of claim 34, however silent wherein the UE capability parameter includes: a capability to perform a quantity of CLI RSSI measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 27 Harrebek discloses the non-transitory computer-readable medium of claim 24,
however silent wherein the capability comprises: a capability to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of (Oh ¶0197- last sentence).

As to claim 29 Harrebek discloses the apparatus of claim 28, however silent wherein the UE capability comprises: a capability to perform a quantity of SRS RSRP measurements across in a same slot across all serving cells associated with the apparatus. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Oh for the purpose of determing a maximum number of SRS resources (Oh ¶0197- last sentence).

Claims 17 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Jin et al (2021/0006997) hereinafter Kim.

As to claim 17 Harrebek discloses the method of claim 1, wherein the communication further identifies a UE capability parameter for at least one of the SRS RSRP measurement or a CLI received signal strength indication (RSSI) measurement (Harrebek ¶0083-¶0084); however silent wherein one of the UE capability or the UE capability parameter is associated with one or more sub-6GHz frequency bands; and wherein a different one of the UE capability or the UE capability parameter is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing (Kim ¶0002).

As to claim 35 Harrebek discloses the UE of claim 18, wherein the communication further identifies a UE capability parameter for at least one of the SRS RSRP measurement or a CLI received signal strength indication (RSSI) measurement (Harrebek ¶0083-¶0084); however silent wherein one of the UE capability or the UE capability parameter is associated with one or more sub-6GHz frequency bands; and wherein a different one of the UE capability or the UE capability parameter is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek with that of Kim for the purpose of measuring and reporting cross-link interference in a next-generation mobile communication system (Kim ¶0002).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN C. HARPER/Primary Examiner, Art Unit 2462